 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDPage Avjet,IncorporatedandInternational Associa-tionofMachinists and AerospaceWorkers,AFL-CIOandJames R. Chapman.Cases 12-CA-10277 and 12-CA-1036331 January 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 29 July 1983 Administrative Law JudgeRobert A. Gritta issued the attached decision. TheRespondent and the General Counsel filed excep-tions and supporting briefs, and the Respondentfiled a brief in opposition to the General Counsel'sexceptions.The National Labor RelationsBoard hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions,' as modified, and to adopt the recom-mended Order.We agree with the judge that the Respondentviolated Section 8(a)(1) of the Act by promulgatingandmaintainingan unlawfully broad no-solici-tation/no-distribution rule. In finding the rule in-valid, the judge relied onTRW Bearings,257NLRB 442 (1981). WhileTRWwas overruled inOur Way, Inc.,268 NLRB 394 (1983), after thejudge's decisionissued,we find the rule the Re-spondent promulgated, prohibiting solicitation anddistribution during "working hours," is unlawfulunder the standard set forth inOur Way.In adopting the judge's conclusion that Supervi-sor Hodges' statement to employee Lopez that hehad heard Lopezwas passingout cards did notconstitute unlawful 'surveillance or the impressionof surveillance,we rely particularly on the factthat Hodges had received a report, that Lopez hadbeen soliciting authorization cards during worktimeand informed Lopez of this report when inquiringabout the cards.We do not agree with the judge that SupervisorPrice's 26 May 1982 inquiry to employee Tucker astowhether Tucker was involved with the Union"again" was a violation of Section 8(a)(1). We findthat Price's commentwas free of accompanyingcoercivestatementsand therefore did not violate1The judgefoundthatSupervisorRoth's 1 June 1982 remarks to em-ployee Dey did notconstitutecoerciveinterrogation.Member Dennisfinds it unnecessaryto pass on this finding because a further finding ofunlawful interrogation would be cumulative and would not affect theOrder.Section 8(a)(1).2Accordingly,we reverse thejudge's finding.Rossmore House,269 NLRB 1176(1984);SunnyvaleMedical Clinic,277 NLRB 1217(1985).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Page Avjet,Incorporated, Orlando, Florida, its officers, agents,successors, and assigns, shall take the action setforth in the Order.2Under all the circumstances,Member Dennis would find that Super-visor Price's questioning of employee Tucker, who was not an openunion adherent,was coercive and therefore violated Sec.8(a)(1). See herdissenting opinion inSunnyvale Medical Clinic,supraPriscillaMorgan Fenton, Esq.,for the General Counsel.Richard N. Chapman, Esq. (Harris Bench, Wilcox, Rubin,Levey),of Rochester, New York, for the Respondent.H.C. Summers,of Atlanta, Georgia, for the ChargingParty.DECISIONSTATEMENT OF THE CASEROBERTA. GRrrrA, Administrative Law Judge. Thiscase was tried before me on November 18 and 19, 1982,inOrlando, Florida, based on charges filed by Interna-tional Association of Machinists and Aerospace Workers,AFL-CIO and James R. Chapman, an individual (theUnion and the Charging Party, respectively) on July 20and October 1, 1982, and a consolidated complaint issuedby the -Regional Director for Region 12 of the NationalLabor Relations Board on November 5, 1982.1 The com-plaint alleges that the Page Avjet, Incorporated (Re-spondent) violated Section 8(a)(1) and (3) of the Act byinterference, threats, coercion, and issuance of a discrimi-natorywarning and a discriminatory refusal of lightwork to an injured union proponent. Respondent's timelyanswer denies the commission of any unfair labor prac-tices notwithstanding Respondent's admission at trial toparagraph 11,A of the complaint and the attendant con-clusionary paragraphs of the complaint.All parties hereto were afforded full opportunity to beheard, to examine and cross-examine witnesses, to intro-duce evidence, and to argue orally. Briefs were submit-ted by the General Counsel and Respondent. Both briefswere duly considered.2On the entire record in this case and from my observa-tion of the witnesses and their demeanor on the witnessstand, and on substantive, reliable evidence consideredAll dates herein are in 1982 unless otherwise specifiedThe General Counsel's motion in brief to reoffer the affidavit of em-ployee Michael Belcher as substantive evidence to prove a complaint al-legationisdenied for failure to meet the requirements of the FederalRules of Evidence respecting hearsay and admissibility of evidence.278 NLRB No. 63 PAGE AVJET, INC.along with the consistency and inherent probability oftestimony, I make the following3FINDINGS OF FACT1. JURISDICTION AND STATUS OF LABORORGANIZATION-PRELIMINARY CONCLUSIONS OFLAWThe complaint alleges, Respondent admits, and I findthat Page Avjet, Incorporated is a New York corpora-tion engaged in the business of modifying and refurbish-ing aircraft passenger compartments in Orlando, Florida.Jurisdiction is not in issue. Page Avjet, Incorporated, inthe past 12 months, in the course and conduct of its busi-ness operations purchased and received at its Orlando,Florida facility goods and materials valued in excess of$50,000 directly from points located outside the State ofFlorida. I conclude and fmd that Page Avjet, Incorporat-ed is an employer engaged in commerce and in oper-ations affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.The complaint alleges, Respondent admits, and I con-clude and fmd that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.BACKGROUNDRespondent's facility is housed in several hangars nearthe Orlando International Jetport. The work force num-bers approximately 275 employees among the woodshop,sheetmetal fabrication shop, cabinet shop, and uphol-stery shop. Employees work three shifts to customize theaircraft interiors either to customer specifications or es-tablished designs. Approximately 30 leadmen work in the,various shops on all shifts to supplement the directiongiven by the shop and plant supervisors. Respondent'sentrance classification is trainee and progression istoward craftsman status such as cabinetmaker, sheetmetal mechanic, upholster, and installer.The Union began an onsite campaign in May signaledby a letter dated May 23 and received by RespondentMay 25, naming six employee-in-plant committeemen:James Chapman, Scott Beaufait, David Dey, SamuelPreviti,Michael Belcher, and Tim Duke. Employees en-gaged in union solicitation and distribution of union liter-ature on Respondent's premises. Several work rules wereenforced during the campaign leading, at least partly, tothe issues involved in this case. Several employee and su-pervisory witnesses testified during the proceeding andthe pertinent portions of their testimony are summarizedbelow.III.THE ALLEGED UNFAIR LABOR PRACTICESSamuel J. Previti testified that he has been employed 1year in the cabinet shop as a cabinetmaker. The shop su-pervisor was Herb Schumann, but on May 27 Jim Price,aTheGeneral Counsel and Respondent's counsel filed separate mo-tions to correct the transcript in several particulars. Although not entire-ly identical much of the substance is repeated between them. I grant bothmotions to correct the transcript and receive the General Counsel'smotion and Respondent'smotion intothe record as G.C.Exh. 6 and R.Exh. 4, respectively.445productionmanager,announced to the shop employeeson first and second shifts,in a meetingbetween shifts,that Louis Adams was the new shop supervisor. Duringthe meeting Previti questioned, Price about several em-ployees' previousdenials toaccept distribution of unionliterature in the employee break area before shift startingtime.Previti stated that thereisno existingwritten policyon solicitation or distribution on companypremises.However, Price at the meeting stated that employeeswere not supposed to hand out literature before or afterwork. Only during lunchtime, lunchbreak, or on break-times could employees distribute literature. Employeeshaveduring oneChristmasseason soldraffle tickets inthe cabinet shop during working hours, but apparently itwas not known to supervision at thetime.Previti addedthat he sawunion literaturedistributed by employeesbefore shift on the companypremisesafter the cabinetshop employees meeting of May 27. Previti himself dis-tributed union literature in the company parking lotbefore shift and after shift. Previti was never denied thedistributionnor was helater disciplined for it.Kurt Niedrich testified that he has worked as a cabi-netmaker for 2 years. He presently works the third shift,11:30 p.m. to 7:30 a.m. Several days after the union letternaming the in-plant organizingcommittee was receivedby Respondent, SchumannengagedNiedrich in conver-sationjust before the shift ended. Schumann asked ifanything unusual happened yesterday. Niedrich replied,"No," and Schumann referred to the letter. Niedrichcould not recall if Schumann asked or not but he ex-plained toSchumannthat people had been talking aboutthe letter for a week and some employees had broughtthe letter to his bench during working time but Niedrichdid not take the time to read it. Schumann asked, "who"butNiedrich simply grinned. Schumann returned thegrinand stated, "Okay, by the way, they are throwing aparty." Niedrich responded, "As far as I know, its not aunion party just Jim Chapman's party." Schumann -said,"Thought I would ask." That ended the conversation.Niedrich attended the May 27meeting ofthe wood-shop employees chaired by Jim Price. Niedrich recalledthat it must have been an employee celebration or other-wise he would not have been there. When an airplane isfinished the employees get off early to have a little party.Price announced the new supervisors and someone askedwhy everyoneis scared to sign unioncards. Price said,"I don't know nothing about who signs cards and whodon't. I have beenin unionsoff and on, but, what reallyis a uniongoing to get you here?" Price told the employ-ees, "Go for it if you want to." In response to a question,Price told the employees that cards could be solicitedduring breaktime, during off time, and if the solicitingemployee was off the clock he could not hold up some-one who was on workingtime.Th'e solicitation could bein the break area or outside the workingarea,Anotheremployee asked if union literature could be placed on 'thebulletin board. Price said, "No" the board was companyproperty but when an employee suggested putting unioninsignia; on the personal toolboxes Price said, "Yeah, youcan put all you want on your own tool boxes." 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames Arlan Tucker testified he has worked for Re-spondent in excess of 3 years as a sheet metal mechanic.He was leadman for the cockpit on the first shift underSupervisor Bill Sawyer. In late May Tucker attended ameeting of all leadmen and supervisorschaired by ArtGreggo, the general manager. Several of the supervisorspresentwere: Jim Price, Bill Sawyer, and Herb Schu-mann.Leadman Louis Adams was also present. Greggoinformed the group of the union committee named in aletter and stated that he wanted the leadmen and supervi-sors to talk the Union down and ask the employees notto sign cards. Greggo explained to the assembly that theemployees were treated good and did not need a union.The meeting lasted approximately one-half hour andended at lunchtime. During lunch Jim Price came byTucker's bench and asked if he was involved with theUnion again. Tucker replied that he was not directly in-volved buthe did sign a card.Price told 'Tucker tht hehad belonged to unions in the past but they had neverdone any good for him. Tucker informed Price that'unions were a personal thing for the individual to decideand that Tuckerwas not goingto talk'the Union down.That ended the conversation between Tucker and Price.Scott Beaufait testified that he worked for Respondentas a cabinetmaker on the second shift for approximately1year.He separated from employment sometime in thefallof 1982. During May he and Chapman distributedunion literature in the break area during the break in thepresence of the shift employees including Supervisor JimHodges. Some employees took the literature while othersleft it laying on the break tables. At the conclusion of thebreak Chapman and Beaufait left the area but shortlythey returned to pick up the remaining literature. How-ever, after the break was over Hodges picked up the lit-erature left in the breakroom and discarded some andtook some back to the production office.In the course of his work functions Beaufait must sandthe cabinets and component parts such as doors. Smallitems he sands while sitting on a stool at his workbench.The larger items must stand free on the floor and he hasto stand to sand them. Usually each day he seeks help oris sought after by other employees to help move largepieces of cabinetry to the workbenches from other loca-tions in the shop or from other departments in the facili-ty.Each employee must check out his power tools, suchas a belt sander, router, or large orbital sander, from thesupply room leaving his own chip in place of the tool.There are no "go-fers" employed to keep the employeessupplied with tools, materials, or the product. In contrastto the sanding functions of the second shift, the first shifthad employees who sanded full time and did so outsidethewoodshop in the open hangar area. Oftentimes acabinetmaker would finish construction of a cabinet andimmediately begin another leaving the finished cabinet tobe sanded by someone else.Angel Lopez testified that he has worked for Re-spondent in the fabric shop for 14 months. He was as-signed tothe third-shiftunderthe supervision of JimHodges. On June 9 he had a conversation with Hodgesin the front office just before lunch at 3:30 a.m. Hodgesstated that he had heard Lopez was passing out unioncards. Lopez replied that he was not passing out cardsalthough he had been asked to do so. Lopez said he de-clined because he did not want to get involved. Hodgeswent on to say that the people next door were havingworse times now than before when they were nonunion.Hodges said the Union might get them 50 cents an hourmore but they could end up paying more for theirpresent benefits. They could make $20 a week more butpay out $30 a week for the benefits. The entire conversa-tion lasted about 5 minutes. The employees' benefits con-sist of insurance, family insurance, uniforms, and a pen-sion plan.David Wayne Dey4 testified that he worked for Re-spondent 6 months before the union activity began. InMay, Dey worked as a sheet metal installation mechanicon the second shift under Supervisor Robert Roth. OnMay 26, while working at his_ bench, Hodges approachedhim and stated, "What's this I hear about you getting in-volved with this union crap?" Dey did not respond.Hodges said the IAM was involved in San Antonio andlook at what happened there. He stated that` there was astrike and "Page" closed the doors, later hiring backwho they wanted to. Dey asked Hodges if he was sure itwas the IAM. Hodges replied it was the IAM. Hodgesstated that the Union would not do anything for the em-ployees-they would only be paying dues and if theUnion came in, Page Avjet would just close the doors.Dey responded that Respondent has a considerable in-vestment in- the' facility and a lease with -the airport andasking, "You think they would really close the doors?"Hodges replied, "Well, maybe they wouldn't close thedoors, but you know, I just can't understand why you'regetting involved with the Union. We give you good ben-efits and pay. We give you a job and there are plenty ofpeople out there who -want the job."' Dey, who was onmedication to tranquilize a heart condition, on viewinghis affidvit of June 15, added that Hodges said the Com-pany would just find another hangar when he made areference to closing the doors. Also Hodges opined thatDey was a good mechanic and he hated to see him getinvolved in the Union. Dey testified thatHodges was ex-pressing basically just his opinions, and not opinions as asupervisor or in a supervisory capacity.On June 1 Dey had a second conversation with Super-visor Roth. Roth walked- up to Dey and asked, "Howwas it going with the Union?" Dey did not respond butRoth stated, "I don't understand why you're getting in-volved with the Union. We've given you a good job andgood wages and so forth, and I really can't understandwhy you'd want to get involved." Dey responded,"Well, Bob, you know," but stopped because he did notreally want to talk about it.-During the campaign Dey affixed union stickers to hispersonal toolbox.' Someone on several occasions scrapedthe stickers off his box and spray painted over others. Hereported the incidents to his leadman, Crombie, and Su-pervisors Roth and Hodges. All three men expressed toDey that because of his union sympathies he couldexpect such vandalism of his toolbox. Roth also stated4Dey keptnotes of conversations with supervisors recording the sub-stance, location,and time lapse of eachThe noteswere referred to whenhe gave his 'affidavit, then weredestroyed PAGE AVJET, INC.447that the vandalismwas achildish thing to do and offeredto repaint Dey's toolbox, adding that if Respondentfound out who was responsible he would be terminated.The Company could only do something if a person werecaught in the act. Other employees displayed union stick-ers on there toolboxes and some of those boxes were de-faced also.On occasion Dey would be sent to the woodshop orout into the hangar to sand cabinets with a 4- by 4-inchwood block.Some weekshe couldsandseveral dayswhereas in other weeks he would not sand at all. In mostcases when he did sand he sat on a stool supplied to thewoodshop employees. Dey distributed union literature toemployees in the break area and parking lot. On a dozenoccasions Dey left literature in the break area after dis-tributing to employees during break.JamesR. Chapman testified that he workedas a cabi-netmaker for Respondent during his employment fromJanuary 11 to September 9. While employed he workedon the second shift under the supervision of Schumannand Adams. Chapman's probationary period of employ-ment ended April 11 and he thereafter contacted theIAM to begin an organizing campaign. Chapman signeda card for the union organizer and received cards to so-licitother employees. He succeeded in getting 25 em-ployees to sign cards during lunchbreaks, during work-breaks, and before and after shifttimes.Some employeesmet Chapman at his residence and signed cards there.Chapman was 1 among 12 employees who were solicit-ing employee signatures. In addition to making solicita-tions,Chapman distributed union literature and spon-sored a union meeting at his residence. When he distrib-uted literature in the break area he would lay it out onthe tables. On one occasion Hodges was present in thebreak area and when the employees left to resume work,including Chapman and Dey, Hodges picked up litera-ture which had blown on the floor and been left on thetables.Chapman and Dey watched Hodges pick up theliterature but did not see what he did with it. During thecampaign Chapman kept notes of events as they oc-curred, the notes were used as a foundation for his affi-davit given during the investigatory stage of this case.Chapman also taped literature to his personal toolboxalmost daily and each day when he came in he found thematerial removed from his box. One incident occurredwhere someone had placed a legend, "Down with theIAM," on his toolbox. Chapman was not aware of anywritten or oral rules respecting distribution of literatureor solicitation of employees. In addition to the union lit-erature and union solicitations the employees did have asuper bowl football pool that was solicited during work-ing hours in the shop and the winners were posted onthe bulletin board. Chapman was not aware of any super-visors who witnessed the football solicitations or saw thereturns on the bulletin board. The bulletin board wasalso used for employees' sales notices of private proper-ty.Chapman attended the employee meeting held May 27for the woodshop employees on the first and secondshifts.During the meeting Mike Belcher asked Price toexplain to the employees that union cards could besigned on breaks, lunchtime, and before and after workand that employees would not be fired forsigning acard. Price, in response, told the assembled employeesthat they would not be fired for signing a union card andthe cards could be signed on breaks, during lunch, andafterwork. Belcher asked, "Can we sign before work,before hours?" and Price said, "No."On July 25 Chapman was at home playing with apunching bag and broke his ankle. He went to the hospi-talemergency room and was told a small bone wasbroken but it could not be set until the swelling subsided.An appointment was made to see a doctor the next dayat 1 p.m. The following morning at 9 a.m. ChapmancalledSupervisorAdams and informed him of thebroken ankle and his doctor's appointment that day.Adams told Chapman to come on in to work. Chapmantestified that he stated, "So you have work for me?"Adams responded, "Yes, we have plenty of sanding. Wecan find work for you." Chapman saw the doctor whoconfirmed the broken bone and pulled ligaments. Thebone was set and the leg was casted with orders forChapman to stay off work for a week. Chapman felt hecould work since he could walk on the leg with nominalpain.He was able to get from the doctor a release for 1week's light duty. Chapman left the doctor's at 3:30 p.m.,went home, and called in to his supervisor, Adams.Adams reconfirmed the availability of sanding for Chap-man and told him to report for work as scheduled onJuly 27.The next day Chapman took his doctor's release to hisleadman, Lee Coleman, and went to his workbench oncrutches and his ankle in a cast. Within several minutesColeman met Chapmanat hisworkbenchand summonedhim to the supervisor's office. Adams was in the officeand engaged Chapman in a general conversation aboutthe nature of his accident and the status of his ankle.Adams received a phone call. After the calf terminatedhe told Chapman that the caller was Greggo who saidthere was no work for Chapman. Adams said, "If youcan'twalk, you can't work. When you get the cast off,come on back in and go to work." Chapman return ed tothe shop and prepared to go home after telling fellowemployees he would see them in 4 to 6 weeks. (The doc-tor's prognosis for removal of the cast was 4 to 6 weeks.)As he left the premises he saw Supervisor Roth who in-quired of his ankle. Chapman asked Roth to call Chap-man if any sanding work became available because hewould be able to come in and do it. Roth replied that hewould call and Chapman left the plant. Chapman dis-carded the crutches the following day but did not informthe Company of the fact. By the weeks' end he hadwalked through the cast and 'had it replaced during thesecond week. By the end of the third week Chapman de-cided to cut the cast offhimselfso he could report towork. Chapman did return to work about the third weekin August.Chapman testified that his primary training when hiredwas sanding. Every wood product that is worked on issanded, when repaired, cleaned, or installed.When notsanding he is installing since he does not actually makethe cabinets. The ratio of sanding to installation is vari-able.He may sand 1 day or 1 week then install cabinets 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDIday or spend 2 weeks installing. When sanding, Chap-man sat on a stool as much as possible with the size andshape of the particular piece needing work being the de-ciding factor. ,There was not a stool for every employeein the shop so there weretimeswhen a stool was notavailable. In most cases the tools and the materials forthe shop employees were hand-carried into the shop bythe shop employees. Daily, employees were needed tobring in large pieces to be worked on. Included in Chap-man's work duties were reworking doors, panels, hard-ware (such as hinges and pulls), adjusting fits, or repair-ing pieces. Everything but actually building the piece iswithinChapman's job function.Much of the repair,rework, and , adjusting is done inside the aircraft whichrequires negotiating a ladder to get into the interior.Other tasks are performed at the individual work-benches.With regard to his light duty status, Chapmantestified, "The doctor left this up to me what I felt waslight duty. And I felt that I couldn't go up and down theaircraft because of bumping into the furniture, scratchingit.Itwas awkward going up and down the stairs anddoing the repairs that I did. You would have to go up,take parts, fit them, go back down to the woodshop, upanddown, up and down and I felt that I couldn't go upthe stairs and go into the plane at that time with thecast."Jim Price, nee Reese, testified that he has been produc-tionmanager for all shifts at Respondent's facility for 4years.During his tenure there has not been any writtenpolicy on distribution of materials to employees or solici-tations of employees. An oral rule has always been ineffect, to wit; "During normal working hours there willbe no soliciting or passing of materials." Price explainedworking hours to be those hours employees are on theclock and working. Price told second- and first-shiftwoodshop employees at the end of May in an assemblythat, during normal working hours, there will be no so-liciting or passing of literature. He denied telling employ-ees they could not solicit or pass out literature before orafter shift times. Price was not aware of any enforcementof the oral rule either for distributions or solicitations.He assumed some oral warnings had been given by de-partment supervisors but did not know of any specific in-stances of employees being disciplined for violation- ofthe distribution or solicitation rule.Price did not recall any meeting Greggo had with su-pervisors and leadmen nor did he recall any conversationwith Tucker about the Union.In the past, employees have been given "light duty" ifthey are capable of performing their duties. There is,however, no quantitative amount of their overall dutiestheymustbe able to perform to qualify for light duty.The determining factors are what are their duties as anemployee and what are they capable of doing with thehandicap. A sheet metal installer who normally works inthe aircraft broke his leg and was in a walking cast fromhis knee to his foot. He was assigned to sheet metal fabri-cation on a bench because he had those skills and capa-bilities.One sheet metal leadman broke an arm and hecontinued to function as leadman but without workingwith tools. Price also recalled an avionics mechanic, whonormally strungwires throughout the aircraft, hadbroken an arm, but his hand was free of thecast so hewas still able to function and string wires.When Chapman returned to work with the doctor's re-leasefor light duty Louis Adams called Price. He toldPrice that Chapman was on crutches and wasincapableof performing his duties. Price told Adams that he wouldget back to him after conferring with Greggo. Price toldGreggo what Adams said about Chapman and Greggosaid he would take care of it. Greggo then called Adamsbut Price was not present for the conversation. He laterheard that Chapman was sent home.Price admitted that at times other classifications areutilized for sanding when the time for which certainwork is scheduledis injeopardy. The first shift had twofull-time sanders(hiredas trainees)whereas the othershiftsused allemployees for sanding. In July, severaldays before Chapman broke his ankle, the two first-shiftsanders quit. Several days after Chapman broke hisankle, replacements for the sanders were hired. Price didnot consider that Chapman could assume the duties ofone of the full-time sandersrather than hiringa new em-ployee because he knew that Chapman was incapable ofperformingsandingduties without both hands and bothfeet free.Arthur Greggo, director of production of 3-1/2 years,testified that Respondent's solicitation and distributionpolicy, as applied to employees, allowed employee solici-tationand distribution on breaks, lunch, and other thanduty hours. Such policy has existedas long as he hasbeen employed. Employees, although not specifically in-formed of the policy, would learn its provisions on com-mitting someinfraction.Greggo was not aware of anyemployee solicitations in violation of therule as stated,includingany employee raffles or football pools.Greggo stated that Respondent's policy on "lightduty" for employees depended on the affliction and thenormal duties of the employees. In Chapman's case lightduty was denied by Greggo after conversing with Super-visorAdams and observing Chapman's condition.Greggo asked Adams what Chapman's physical condi-tion was and Adams said he was on crutches and had afoot ina cast.Greggo asked, "Do we have any work forhim to do that he could perform?" Adams responded,"No, it doesn't look like it because he has to use thecrutches even to stand." Greggo,then said, "Well, if it'sthat bad, I wouldn't have any idea what you would beable to have him do either, but reserve judgment until Icome back." Greggo then went to the shop area to viewChapman's physical condition for himself. He did seethatChapman was balancing himself on crutches tostand.Greggo told Adams, "It doesn't look like hewould be able to do much for himself or for us." Adamsreturned to Chapman presumably to tell him there wasno work for him. Greggo was not aware that Chapman'slight duty slip covered only 1 week.Greggo recalled he did hold a meeting of 25 to 30leadmen,not supervisors (with the exception of JimPrice who may have attended),in lateMay which wasprompted by questions from leadmen concerning howthey could respond toinquiriesfor theiropinions onunions.Greggo told the group they should voice their PAGE AVJET,INC.449opinions and not to hold back.If they felt for the Unionthey should speak up. If they were against it they shouldspeak up.Greggo denied telling the group to discourageemployees from engaging in union activities or discour-aging employees from signing union cards.Louis Adams testified that he has been employed byRespondent 2-1/2 years and for the last 5 months has su-pervised the cabinet shop.The cabinet shop only oper-ates on two shifts with 16 employees on the day shift and6 employees on the second shift.Each employee is as-signed a bench but some may share a bench when thesecond shift overlaps. There are six stools in the shop tobe used at the benches. The supply room is on the oppo-site sideof thehangar approximately one-sixteenth of amile distant.All tools must be returned each shift to thesupply room.Materials are housed in the basement withaccess via stairs.The woodshop had four classifications:trainee and cabinetmaker A, B, and C. Chapman was atrainee.Trainees do everything but make the cabinets,but on occasion may be assigned to help a cabinetmakerconstruct the cabinet. Generally trainees install the doorsand hardware on finished cabinets and sand the entirepiece.Adams stated that Chapman called on Monday in lateJuly to inform him that he had injured his foot and wasgoing to the doctor.Chapman said he would be in thenext day.Adams told Chapman to come in the next day.Adams could not recall any discussion of availability ofwork for Chapman in some injured condition.The fol-lowing day Chapman did come in on crutches and hisfoot in a cast.Adams saw his doctor's release for lightduty,but did not think Chapman was stable enough towork.He informed Price of Chapman's condition andPrice in turn contacted Greggo. Greggo consulted withAdams who explained that in Champan's condition hecould not handle any of the work.Itwas decided thattherewas no work for Chapman in his condition andAdams informed Chapman of that fact.Chapman said,"Fine," and left the facility. Adams did not receive anyinterim reports from Chapman on his physical condition.About 3 weeks later Chapman did report back to workand resumed'his duties in the woodshop.With regard to the full-time sanders, Adams testifiedthat Robert Hevia was the only one in July. He was onthe first shift.There were no full-time sanders on theother shifts.In late July, before Chapman broke hisankle, Hevia walked off the job, not to return. (Respond-ent's counsel supplied 7-29-82 as the date Hevia walkedoff the job and quit.)James Hodges, third-shift installation supervisor,testi-fied that in May after a break in the employees'break-room he picked up some union literature left on thetables and floor.He laid the union literature on a tableadjacent to the welding shop,Hodges denied everhaving a conversation with David Dey about union ac-tivities.Hodges did converse with another employee,Jim Wickum,in lateMay while informing the employeeof his progression from probationary to regular employeeand the amount of his pay raise.The conversation tookplace in the production office. Wickum asked if signing acard was the same as votingfor the Union and wantedto know if he could get his card returned. Hodges pro-fessed ignorance of the facts and stated that he could notanswer him. Wickum stated,"Well, I understand that ifwe go union they are going to close this plant down likethey did in San Antonio."Hodges replied that a multi-million dollar corporation is not going to close down fora union.Wickum asked about losing his benefits.Hodgesstated that he foresaw no loss of benefits for employeesand then suggested that he talk to the employees nextdoor who were represented by a union.Hodges opinedthat the employees next door could tell someone moreabout a union than he could.InHodges'memory theSan Antonio plant had never closed down for anyreason.Hodges did not discuss loss of benefits if the Unioncame in with Angel Lopez. He did discuss the solicita-tion rule with Lopez.An employee reported to Hodgesthat Lopez was soliciting card signatures during work-time.Hodges informed Lopez of the report and admon-ishedLopez about solicitations during work.He toldLopez that signatures were only to be solicited duringbreak and lunch hour,unless it is done somewhere else,not during work hours.Lopez repeated to Hodges therumor that the plant would close if the Union came in.Hodges stated that such a rumor was unfounded andsuggested that,Lopez talk to the employees next door tolearn about the union situation.There was an incident of someone defacing DavidDey's toolbox apparently on the third shift.Dey report-ed the incident to Hodges, who asked Dey if he expect-ed Hodges to investigate the incident.Dey responded,"No, I just want to make it official that I am notifyingyou.,,Herbert Schumann,supervisor of the upholstery shop,testified that he never questioned an employee about theunion letter naming the plant employees as a union com-mittee. In fact he had not seen the letter until preparingto testify in the trial of this case albeit he had heard of itsexistence.Robert Roth,second-shift supervisor,testified that hedid not question employee Dey about his union involve-ment at any time.He did receive a complaint from Deyabout someone defacing his toolbox by scraping stickersoff the box. Dey asked Roth what he was going to doabout it. Roth asked if Dey knew who did it. Dey didnot.Roth said if the Company found someone doingsuch it would discipline them. On a second occasion Deyreported that someone had spray painted over the unionstickers on his toolbox.Dey' did not know who hadspray painted his box.Roth offered to repair Dey's tool-box but Dey declined the offer preferring to do it him-self.In an unrelated incident in June someone put glue inthe toolbox locks of some 'six to eight employees. TheCompany did not know who had done this,but theCompanygave the people new locks to replace thosedamaged.Roth denied that he told Dey that what hewas doing was screwing up other peoples' jobs by mess-ing with the Union.Roth did recall, however,that lead-man Crombie, at the time Dey was reporting the vandal-ism to Roth,did make'such a statement to Dey. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnalysis and ConclusionsThe General Counsel had offered evidence to provecomplaintallegationsof interference, interrogation,threats, impression of surveillance, promulgation of aninvalidno-solicitation/no-distribution rule, and a dis-criminatory discipline followed by a discriminatory re-fusal of light duty work.The burden of proof rests on the General Counsel toestablish the allegations of her complaint by a preponder-ance of the evidence. This burden never shifts to the Re-spondent and no onus is imposed on the Respondent todisprove any of the allegations pleaded in the complaint.The General Counsel must sustain her burden of proofwith affirmative evidence and the discrediting of any ofRespondents' evidence does not, without more, consti-tute affirmative evidence to support the General Coun-sel's obligation to prove her case.With regard to the alleged 8(a)(1) violations, the test iswhether Respondent engaged in conduct which, it mayreasonably be said, tends to interfere with the free exer-cise of employee rights under the Act. Therefore not allinterrogations or interference are violative. They must becoercive of the employees or uttered under circum-stances that would induce fear of reprisal among employ-ees.The alleged 8(a)(1) activity herein occurred within a 2-week period and was not extensive since only a halfdozen employees were affected out of a total work forceof 275. Although not contolling the ratio of employees isa factor to consider when inferring animus on the part ofRespondent.An early incident in the campaign was the meeting ofleadmen called by General Manager Greggo as a resultof questions put to him from several leadmen. Someleadmen were seeking guidance in what they could orcould not do. As Tucker recalled, Greggo explained tothe group why he thought the employees did not need aunion, based in part on the good working conditions al-ready in place. Also Greggo told the group to talk theUnion down and ask employees to sign union cards.Greggo recalled telling the leadmen to express theiropinions one way or the other and not to hold back. Nei-ther witness could recall exactly what was said nor wastheir recall of the one-half hour meeting substantial. Thesubstance of the remarks lies somewhere between therecall of the two witnesses. Tucker's testimony, standingalone, does not unequivocally show a violation on thepart of Greggo. The General Counsel has alleged "in-structions to employees and supervisors" but the evi-dence shows that only leadmen were in attendance withProduction Manager Price. Respondent has the right tocampaign among employees (leadmen)just as the unionsympathizers do and make known its position of opposi-tion to the union organizing. This would include its posi-tion of "talking the Union down" and "asking employeesnot to sign union cards" particularly if neither were initi-ated in a coercive manner. There is no evidence to sug-gest coercion nor is the evidence substantial enough tosustainthe allegation as framed. In my view, Greggo'sremarks to the leadmen in Price's presence were nothingmore than Respondent letting employees know it wasnot in favor of union organizing and was hopeful ofsome support among employees. I conclude that Re-spondent did not instruct its supervisors and leadmen totell other employees not to signunioncards in a mannerthat would be violative of the Act.In another early incident, the General Counsel's wit-nessestestified,without contradiction, that SupervisorHodges on one occasion, after an employee break endedin the breakroom, picked up the union literature whichwas scattered on the floor and left on the tables. Thewitnesses agreed that the distribution procedure was toplace the literature on tables for the employees to takeand read if they so desired. The witnesses further agreedthat during breaks they freely distributed literature with-out incident. Hodges admitted that on the one occasionhe did pick up the union literature and place it on a tableoutside the break area. The General Counsel alleges thesingleincident to be interference with employees' rights,but employees only have the right to engage in activitiesin support of their individual union preferences. Employ-ees do not have the right to clutter break areas withunion literature. It cannot be gainsaid that the employeesengaged in the distribution, on reflection, decided toreturn and collect the abandoned literature themselvesbut Hodges simply beat them to it. The only differencesin the two attempts was the final depository of the litera-ture. I fail to see any Section 7 rights attached to theabandoned literature or any interference with employees'rights guaranteed by Section 7. I therefore conclude andfind that Respondent had not violated the Act by Super-visor Hodges' cleaning up the break area at the conclu-sion of an employee break. In my view, the union litera-ture in the breakarea assumesthe same character as anyother material once the break has ended and employeeshave returned to work.The General Counsel had alleged five counts of coer-cive interrogation by admitted supervisors-one each byPrice,Roth, and Schumann and two for Hodges. Eachsupervisor denied asking any employees about theirunion activities of the union activities of other employ-ees.Hodges also is alleged to have made two threats toemployees and to have given one employee the impres-sion that he was under surveillance.Dey, who kept notes during the campaign, appearedforthright in his testimony appearing only to recall theevents as they happened. Dey's characterizations of theconversations as opinions of fellow employees ratherthan statements of supervisors is somewhat instructive ofhis purpose for testifying. His testimony is credible andshows, indeed, that the Union was a topic of discussionamong supervisors and employees particularly if the em-ployee was willing to engage in the discussion as wasDey, His testimony also suggests that employees werenot obliged to discuss the Union if they chose not to.Dey was a known union adherent, as one of six in-plantcommitteemen, so he was a natural target for discussion.Although the free atmosphere of discussion usually sug-gest the lack of coercion and, therefore, inclusive inter-rogationmay not be violative, the current status ofBoard law (by which I am bound) dictates a finding of aviolation. In addition the portions of the conversationdealing with "closing the doors" or "just finding another PAGE AVJET,INC.451hangar" constitute threats to employees in reprisal forsympathizing with the Union, Accordingly, I concludeand find that Respondent violated Section 8(a)(1) of theAct through its Supervisor Jim Hodges.Dey's conversation with Roth on June 1 is indicativeof the nature of the union discussions which took placebetween supervisors and certain employees. Dey was anadmitted union supporter and obviously friendly with hissupervisors. Roth's single question, "How's it going withthe Union?" hardly attains the level of interrogation re-quired to pass the 8(a)(1) test. Moreover, Dey was fullyprepared to discuss the matter with Roth but for somereason stopped short in hisresponse.Roth, sensing Dey'slackof enthusiasmat the time,said no more.I cannotconclude or find, on this record, that Roth interrogatedDey in violation of the Act.The General Counsel's evidence of the June 9 conver-sation between Lopez and Hodges is something less thansubstantial.Also, Hodges credibly testified that his queryof Lopez was prompted by a report from an employee ofLopez' solicitations, during worktime. In spite of Lopez'denial of any solicitations, the circumstance is not one ofsurveillance or the impression thereof.Worktime is forwork and supervisors can require employees to followthe work rules and can discipline employees for infrac-tions.Here there was nothing morethan anoral warningwhich apparently was sufficient.With regard to the al-leged threat of loss of benefits, if the conversation oc-curred exactly as Lopez testified, I would not find thesubstance coercive. Lopez freelyengaged inthe conver-sation and obviously prompted the remarks made byHodges. However, Lopez' reporting of the conversationis conveniently one sided, either through lack of recall orby design. In any event, the conversation is too incom-plete to conclude or find that Hodges made a threat ofloss of benefits to Lopez. Therefore I conclude and findthat Respondent did not overstep the bounds of conver-sation through Supervisor Hodges on June 9.Niedrich's recall of his conversation with Schumannspecifically negates any interrogation of Niedrich aboutthe union letter of May 23. Niedrich's testimony doesshow that following an unsolicited explanation of the let-ter's circulation in the plant, which included the state-ment that some employees had brought the letter to Nei-drich'sworkbench during worktime, Schumann did in-quire "who." Niedrich's admission to Schumann that em-ployees hadengaged in union businesswith Niedrichduring worktime was sufficient to allow Schumann tomake the inquiry with impunity. The fact that, Niedrichdid not respond and Schumann did not press the issueevinces Schumann's lack of illegal concern for the cir-cumstances. If he was intent on coercion of Niedrich, hewould' have continued the conversation about the letterand its circulation. Schumann's later reference to a partyand Niedrich's responsethat it is not a union party placesthe injection of "union characterization" on Niedrich'sshoulders.Schumann cannot be held accountable forNiedrich's language, notwithstanding, the two may bereferencing the same party. I conclude and find, basedon the, above, that Respondent did not unlawfully inter-rogate employee Niedrich,Tucker's recall of the Greggo meeting with leadmenincluded an almost immediate question from Price atlunchtime. Price asked if Tucker was involved with theUnion again. Tucker told Price that he was not directlyinvolved but he didsign a unioncard. Tucker ended theconversation by telling Price that Tucker was not goingto talk the Union down as suggested by Greggo. Pricehad no recall of any such conversation with Tucker. Inmy view, Price's reference to Tucker's union involve-ment"again" negates any fear of reprisal in Tuckermaking the question something other than coercive, par-ticularly,where there is a lack of any evidence to showan attempt' at coercion during Tucker's first union in-volvement. The implication thus is that employees arefree to engage in union activity and on more than oneoccasion. I am, however, bound by the Board law whichviews Price's remarksas violative. I am therefore con-strained to, and do, conclude and find that Respondent,through Supervisor Price, violated the Act, as alleged.The General Counsel alleged two counts of interfer-ence,one each by Hodges and Roth, involving the van-dalism of Dey's toolbox and buttressed by Respondent'sstated position on the incidents, to wit, an employee canexpect such vandalism did occur to Dey's and other em-ployee's toolboxes. There is no evidence, however, toidentify the perpetrator or to suggest that he was actingin behalf of Respondent, i.e., there is no evidence ofagency of the perpetrator or of the principal of Respond-ent.The General Counsel's argumentative reference tothe remarks attributed to Hodges and Roth are explainedby the record as a whole. Roth credibly testified thatleadman Crombie did make such a' disparaging remark toDey in Roth's presence and possiblyinHodge's pres-ence.Dey ' admitted that Hodges offered to investigatethe incident if Dey could supply any facts to begin. Deycould not. I place no emphasis on the failure of either su-pervisor to affirmatively denounce the remark. Neitherdo I find that silence on the part of the supervisors istantamount to ratification of the remark to the point thatRespondent is liable for' such remark. All witnessesagreed that both Hodges and Roth were sympathetic tothe victims of the vandalism offering to redress thewrong by refurbishing, the toolboxes. As Roth stated toDey, "It was a childish'thing to do." Respondent did allitcould do in the circumstance since no employee couldbe identified as the culprit and ultimately disciplined fortheir conduct. I therefore conclude and find that theGeneral Counsel has failed to sustain her burden of proofon complaint paragraphs 6,(g) and 8(b).All witnessesagree; thatRespondent did not have awritten no-distribution%o: ssolicitation rule, did have anoral rule which employees may or may not have beenaware of, and, had not issued any formal discipline forany infractions of the' oral rule. Both before and afterpromulgation of the oral rule by Price, employees freelysolicited and distributed, on company premises before andafter shift, during lunchtime, and while on workbreaks inthe plant.In responseto questions from employess in anassembly,PriceexplainedtheRespondent'sno-distribution/no-solicitation rule.Witness Price stated therule thusly, "During normal working hours there will be 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDno soliciting or passing of materials."He explained (forthe record)working hours to be those hours employeesare on the clock and working.Price,when recalling theexistence of the rule,stated that normal working hoursto him did not include break and lunch periods.Albeitno employee was disciplined for soliciting before or afterwork and an explanation of normal working hours wasgiven to the employees assembled from the woodshop,not all employees were made aware of the explanation.Price said the rule had been in existence for his 4 yearsof employment,apparently without any prior explana-tion,and Greggo stated that employees would becomeaware of the rule when they violated it.In neither case isthe Board's law on no-solicitation/no-distribution rulessatisfied.5An ambiguity exists in Respondent's statedrulewhich technically is a violation in spite-of the lackof any formal enforcement.As Price indicated there mayhave been oral warnings given to employees that he isnot aware of. Accordingly, I conclude and find that Re-spondent promulgated an overly broad no-solicitationrule at a time when employees were engaged in exercis-ing their Section 7 rights and in violation of Section8(a)(1) of the Act.Respondent, at trial and on the record, admitted theallegations of paragraph 11(a) and the concluding para-graphs following which is an admission to an unfairlabor practice. Accordingly, I conclude and find that Re-spondent,by issuing a written warning to James R.Chapman on May 26,has violated the Act and I shallorder a remedy.The GeneralCounsel alleges and contends that JamesChapman was discriminatorily refused light duty workafter an injury unrelated to work. Admittedly, Respond-ent refused him the light duty work but argues that itsmotivation was lawful. The record evidence establishedthat Respondent does not allow employees with injuriestowork on "light duty" within their classification andproven abilities. It was uncontroverted that several em-ployees, one with a broken leg in a cast and the otherwith an arm in a cast, were given work to do while in-jured. The employee with the broken leg could not per-form as a sheet metal installer but was given sheet metalfabrication work which was within his skills and physicalcapabilities.The employee with the broken arm was ableto perform his normal functions of wiring because hishand was outside the cast.Only in Chapman's case was the nature of the injuryand treatment detailed in the record. Chapman had abroken bone in his ankle which required a cast. Thedoctor wanted Chapman to stay off workat least 1 weekbut Chapman persuaded the doctor to agree to "lightduty" work with no specifics. Chapman explained thelight duty as whatever he felt he was capable of doing,i.e., the doctor left the type of light duty up to Chapman.Such an arrangementwith the doctor would be fine ifChapman in turn could assign himself to work functionsbut that he does not do. Throughout his testimony Chap-man down played the injury to hisankle("Iwater skied,walked through the cast in a week, threw away thecrutches, and chiseled the cast off myself")and claimed5TRW, Inc.,257 NLRB 442 (1981)he could have performed sanding functions.In factChapman stated that sanding would have been the onlywork he could have done because his other functions re-quired him to go up and down stairs and carry pieces offurniture.Notwithstanding Chapman's current appraisalsof his injury and his ability to do at least part of his usualjob functions,he reported for work on crutches and withhis ankle in a cast.He was told by supervision that hedid not appear to be in a stable enough condition to per-formanywork in the woodshop.Chapman did not con-test the determination but rather left the premises tellingcoworkers he would see them in 3 to 6 weeks. In myview,Chapman's appearance at the plant in his conditionwas nothing more than a token appearance. I find Chap-man's failure to notify Respondent of any change in hisphysical condition, particularly the loss of the crutches,instructive of his true desires and abilities.The GeneralCounsel argues vehemently that Re-spondent had sanding work to be done in the woodshopwhich may require extra help from other departments.The evidence, however, doesnot establish Respondent'sneed for extra help on sanding despite the incompletetestimony of one full-time sander walking off the jobaround the time Chapman reported for light duty work.Moreover the evidence does not establish,other thanChapman's self-serving statements long after the injuryhealed, that Chapman could indeed perform even thesanding functions.The record description of a cabinet-maker trainee's functions from supervisors and Chapmanhimself do not tend to sustain the General Counsel's con-tention that Chapman was ready,willing,and able towork in the woodshop.Just as Respondent throught, thedoctor originally did not think Chapman should returntowork immediately.When Chapman did report backfor work, without cast or crutches, about 3-weeks later,he was in fact put back to work.The General Counsel's arguments that Hodges, wheninjured,was allowed to work without being told,"if youcannot walk, you cannot work,"and that a wireman wasallowed to work with his arm in a cast and he had addi-tional skillswithin his usual job functions that could beutilized.The wireman's cast was such that his hand wasnot immobilized;therefore,he could perform his usualfunctions with both hands.Even in the face of admitted animus, the GeneralCounsel's case of discrimination must be supported by analleged discriminatee maintaining his prior work status.When, as here, an,alleged discriminatee,through his ownconduct, had placed himself outside his usual work statusthe conduct of the employer is less of a moving factor.That is to say, before the General Counsel can claim adiscriminatory motive in refusing light duty work, the in-ability ofthe discriminatee to work must be Respond-ent's own doing.If the discriminatee has by his own con-duct caused his inability to perform, then Respondentcannot be held accountable.If the evidence showed' thatemployees in the same condition as Chapman in the pastwere found other work which they could do with theirinjury then Respondent would have the liability forChapman. Here, however,the record evidence showsclearly that any "light duty" for injured employees must PAGE AVJET,INC.453be performed within their usual work functions. I con-clude and fmd that Respondent has not violated the Actby refusing "light duty" work toJamesR. Chapman. Tohold otherwise would, contrary to the statute, place thealleged discriminatee in a better position than he heldprior to Respondent's suspected conduct.The General Counsel's allegationof paragraph 9 of thecomplaint found no support among the admitted evi-dence in the record and will therefore be dismissed.CONCLUSIONS OF LAW1.By maintaining a no-solicitation/no-distribution rulewhich prohibits employees from engaging in oral solici-tations and distributions on company property duringworking hours, Respondent has interfered with, coerced,and restrained its employees in the exercise of their Sec-tion 7 rights in violation of Section 8(a)(1) of the Act.2.Respondent has, through Supervisors Jim Price andJames Hodges, interrogated its employees in violation ofSection 8(a)(1) of the Act.3.Respondent has, through Supervisor James Hodges,threatened employees with closure of the plant if theUnion were successful in violation of Section 8(a)(1) ofthe Act.4.Respondent has discriminated against James R.Chapman in violation of Section 8(a)(1) and (3) of theAct by issuing a written warning to him on May 26.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I fmd it necessary to order theRespondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6ORDERThe Respondent, Page Avjet, Incorporated, Orlando,Florida, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Maintaining, giving effect to, or enforcing its oralno-solicitation/no-distribution rule as promulgated hereinwhich forbids employees from engaging in union solicita-tions and distributions on company property duringworking hours.(b) Interrogating its employees about their union sym-pathies or those of other employees.(c)Threatening employees with plant closure in theevent the Union is successful in representing its employ-ees.(d) Issuing disciplinary warnings to its employees as areprisal for their engaging in activities on behalf of theUnion.8 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(e) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Rescind the no-solicitation/no-distribution rule nowexisting to the extent that such rule prohibits union solic-itation and distributions by employees on company prop-erty during working hours.(b) Remove from its files any reference to the writtenwarning issued to James R. Chapman on May 26 andnotify him that this has been done.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its facility in Orlando, Florida, copies ofthe attached notice marked "Appendix."T Copies of thenotice, on forms provided by the Regional Director forRegion 12, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.7 If this Order is enforced by a judgment of a UnitedStatescourt ofappeals,the words in the noticereading"Posted by Order of the Nation-alLabor RelationsBoard" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor RelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT prohibit union solicitations and uniondistributions among our employees on company propertyduring working hours.WE WILL NOT interrogate our employees about theirunion sympathies or desires.WE WILL NOT threaten our employees with closure ofthe plant if the Union is successful.WE WILL NOTissuewritten warnings to our employ-ees because they have a desire to support the Union. 454DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interfereWE WILL remove from the company files any refer-with, restrain,or coerce employees in the exercise ofence to the written warning issued to James R. Chapmantheir rights guaranteed under Section 7 of the Act.on May 26, 1982.PAGE AVJET,INCORPORATED